S. Robert Putterman, Esq. Village Attorney, Atlantic Beach
You have asked whether a village officer who has resigned on account of his conviction of a felony may be hired as an employee or consultant to the village.
Upon being convicted of a felony, a public officer by operation of law vacates his office (Public Officers Law, § 30[1][e]).
A "private employer" or "public agency" (including a local government) may not deny an application for a license or employment:
  "by reason of the applicant's having been previously convicted of one or more criminal offenses, or by reason of a finding of lack of `good moral character' when such finding is based upon the fact that the applicant has previously been convicted of one or more criminal offenses, unless:
  "(1) there is a direct relationship between one or more of the previous criminal offenses and the specific license or employment sought; or
  "(2) the issuance of the license or the granting of the employment would involve an unreasonable risk to property or to the safety or welfare of specific individuals or the general public." (Correction Law, §§ 750[1] and [2] and 752.)
"Employment" in this context excludes membership in any law enforcement agency (id., § 750[5]). In making this determination the private employer or public agency is required to consider certain factors (id.,
§ 753). Among them is the public policy of the state "to encourage the licensure and employment of persons previously convicted of one or more criminal offenses" (id., § 753[1][a]). The private employer or public agency is required to consider a certificate of relief from disabilities or a certificate of good conduct issued to the applicant, which create a presumption of rehabilitation regarding the offense(s) specified in these certificates (id., § 753[2]; Informal Opinions of the Attorney General No. 81-124, copy enclosed).
We conclude that a local government may not deny an application for licensure or employment on account of the commission by the applicant of a criminal offense, except upon making certain required findings based upon statutory criteria. It is the policy of the State to encourage the licensure and employment of persons previously convicted of one or more criminal offenses.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.